DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, filed March 07, 2022 are the subject matter of this Office Action.  
Election/Restrictions
Applicant’s election without traverse of the following species of T-5224 as the species of FOS inhibitor, BIBR1532 as the species of TERT inhibitor, selumetinib as the species of MEK inhibitor and vemurafenib as the species of BRAF inhibitor in the reply filed on 03/07/2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022. Claims 1-6, 11-18 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the national stage entry of PCT/US2018067419 filed 12/22/2018, which claims priority to U.S. Provisional Application 62609587 filed 12/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Oncology Reports Vol. 35 pages 1065-1074 published 2016). 
 Zhao teaches the method of treating patients comprising melanoma induced from A375 cells (xenograft patients) comprising administering a therapeutically effective amount of curcumin, wherein said curcumin suppressed melanoma growth in the treated patient (page 1069 and Figure 6). As shown in Table 2 of the instant specification, the melanoma cell line A375 comprises the BRAF mutation V600E and the TERT mutation C250T. Additionally, as shown in claim 11, curcumin reads on the limitation of a species of FOS inhibitor. 
 
Claim(s) 1-4, 11, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao (CN102319234 published 01/18/2012; machine translation provided).
Bao teaches treatment of papillary thyroid cancer in a subject in need comprising administering a therapeutically effective amount of curcumin (claims 1-9). As evidenced in page 12 lines 1-10, thyroid cancer is a species of mutant TERT enzyme associated cancer. As shown in claim 11, curcumin reads on the limitation of a species of FOS inhibitor. Bao teaches that said therapeutically effective amount of curcumin inhibits proliferation and induces apoptosis in K-1 thyroid cancer cells (pages 3, 5-6 and figures 1, 3-4). As shown in Table 2 of the instant specification, the thyroid carcinoma cell line K-1 comprises the BRAF mutation V600E and the TERT mutation C228T. 
 
Claim(s) 1, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanhoutte (WO2015/155218 published 10/15/2015).
Vanhoutte teaches the administration of a c-FOS inhibitor is an effective therapeutic to treat thyroid cancer in a subject in need. As evidenced in page 12 lines 1-10, thyroid cancer is a species of mutant TERT enzyme associated cancer (page 3 lines 20-30, page 24 lines 10-30, claims 1, 3). 

 Claim(s) 1, 5-6, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamide (Cancer Science Vol. 107 pages 666-673 published February 2016).
 Kamide teaches treating metastatic head and neck squamous cell carcinoma in a subject in need comprising administering the elected FOS inhibitor T-5224 to said subject in need. Kamide teaches that daily oral administration of 150 mg/kg T-5224 to said patient effectively reduced the metastatic potential of said tumor in the neoplastic patient (abstract, page 669-670, right col., Figure 5). As evidenced in page 12 lines 1-10, Head and neck cancer is a species of mutant TERT enzyme associated cancer (page 3 lines 20-30, page 24 lines 10-30, claims 1, 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xing (WO2015/153808 published 10/8/2015) and Bao (CN102319234 published 01/18/2012; machine translation provided).
 Xing teaches that patients that comprise both the BRAF V600E and TERT C228T mutation have the worst clinical outcomes including metastatic reoccurrence (page 18, page 22, Figure 1). Xing teaches a method of treating a subject comprising an aggressive thyroid cancer wherein said patient comprising a C228T TERT mutation and a V600E BRAF mutation comprising administering a therapeutically effective amount of a TERT inhibitor in combination with a BRAF inhibitor and a MEK inhibitor (page 3 lines 10-15, claims 1, 4-9). The elected BRAF inhibitor vemurafenib (PLX4032) and MEK inhibitor selumetinib (AZD6244) are each taught as suitable BRAF and MEK inhibitors to be used in combination with the TERT inhibitor to treat the neoplastic disorder (page 7 line 30 to page 8 line 14).
However, Xing does not specifically teach incorporating a FOS inhibitor in the therapeutic combination comprising a TERT inhibitor, BRAF inhibitor and MEK inhibitor regimen to said thyroid cancer patient expressing BRAF V600E and TERT C228T mutations. 
 Bao teaches treatment of papillary thyroid cancer in a subject in need comprising administering a therapeutically effective amount of curcumin, wherein said therapeutically effective amount of curcumin inhibits proliferation and induces apoptosis in K-1 thyroid cancer (claims 1-9, page 3, pages 5-6, Figures 1, 3-4). As shown in Table 2 of the instant specification, the thyroid carcinoma cell line K-1 comprises the BRAF mutation V600E and the TERT mutation C228T.  As shown in claim 11, curcumin reads on the limitation of a species of FOS inhibitor. 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the FOS inhibitor curcumin to the thyroid cancer treating TERT inhibitor, BRAF inhibitor and MEK inhibitor regimen for thyroid cancer patients expressing  BRAF mutation V600E and the TERT mutation C228T in view of Bao. 
 Considering Xing teaches that thyroid cancer patients that comprise both the BRAF V600E and TERT C228T mutation have the worst clinical outcomes including metastatic reoccurrence and that Bao teaches that curcumin is effective at inhibiting thyroid carcinoma proliferation in tumors that comprise BRAF V600E and TERT C228T mutations, said artisan would have readily predicted that the incorporation of the FOS inhibitor curcumin to the thyroid cancer treating TERT inhibitor, BRAF inhibitor and MEK inhibitor regimen of Xing would have effectively reduced thyroid cancer growth in patients that comprise BRAF V600E and TERT C228T mutations. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).	
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xing (WO2015/153808 published 10/8/2015) and Bao (CN102319234 published 01/18/2012; machine translation provided) as applied to claims 1, 12 and 14-18 above, in view of Xing (WO2014/160834 published 10/02/2014; referred to as Xing ‘834)
As discussed above, the combination of Xing and Bao render obvious administration of a therapeutic combination comprising the FOS inhibitor curcumin, a TERT inhibitor, a MEK inhibitor and a BRAF inhibitor to a thyroid cancer patient who comprises both a BRAF V600E and TERT C228T mutation, as both the FOS inhibitor regimen and the TERT inhibitor, a MEK inhibitor and a BRAF inhibitor regimen were each taught in the prior art as efficacious therapeutic methodologies to treat thyroid cancer in a subject who possesses both a BRAF V600E and TERT C228T mutation. 
However, the combination of Xing and Bao do not specifically teach wherein the TERT inhibitor is BIBR1532. 
Xing ‘834 teaches the method of treating thyroid cancer in a subject whom comprises a C288T TERT mutation comprising administering a TERT inhibitor to a subject in need thereof (claims 1, 5). Xing ‘834 teaches that the TERT inhibitor BIBR1532 is a suitable small molecule TERT inhibitor to administer to said subject to treat the neoplastic disorder (page 13 line 20- page 14 line 5, page 17 line 5-15, page 21 lines 20-25).
Therefore, one of ordinary skill in the art prior to the time of the invention, knowing that a combination comprising the FOS inhibitor curcumin, a TERT inhibitor, a MEK inhibitor and a BRAF inhibitor is effective at treating thyroid cancer patient who comprises both a BRAF V600E and TERT C228T mutation as taught by Xing and Bao above, said artisan would have found it prima facie obvious to select BIBR1532 as the TERT inhibitor in the thyroid cancer treating regimen of Xing and Bao above, in view of Xing ‘834 in order to arrive at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results; 
In the instant case, the TERT inhibitor BIBR1532 was taught in the prior art as a suitable small molecule TERT inhibitor to administer to thyroid cancer patients that comprise the TERT C228T mutation in order to effectively treat the cancer in said subject. Accordingly, said skilled artisan would have readily predicted that a composition comprising the FOS inhibitor curcumin, a MEK inhibitor a BRAF inhibitor and a TERT inhibitor, wherein said TERT inhibitor is TERT inhibitor BIBR1532, said composition would have been effective at inhibiting thyroid cancer growth in a subject who comprises a TERT C228T mutation.  
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628